DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments filed 11/05/2021, with respect to the rejections set forth in the Non-Final Rejection mailed 09/10/2021 have been fully considered and are persuasive.  The rejections set forth in the Non-Final Rejection mailed 09/10/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 20-25 are allowed.
Claims 1 and 8 require determining a first contraction threshold of a first portion of the diaphragm by stimulating a first phrenic nerve; determining a second contraction threshold of a second portion of the diaphragm by stimulating a second phrenic nerve; applying a first pacing signal in proximity to the first phrenic nerve at an amplitude below the first contraction threshold to stiffen the first portion of the diaphragm; and concurrently delivering a second pacing signal in proximity to the second phrenic nerve at an amplitude greater than or equal to the second contraction threshold to cause the second portion of the diaphragm to contract.
Claim 20, while not explicitly claimed, likewise requires these features in that delivering a pacing signal in proximity to a first phrenic nerve to cause a first portion of 
The prior art of record, specifically Martins et al. (2016/0310730) discloses concurrently stimulating first and second phrenic nerves but differs from the claimed invention in that Martins requires applying pacing signals to each nerve that have amplitudes greater than a contraction threshold. Martins is concerned with causing the diaphragm to contract with each pulse applied to each nerve (par. [0171, 0173, 0179]) and not stiffening one portion of the diaphragm with a sub-threshold stimulus while concurrently contracting a second portion of the diaphragm with an above-threshold stimulus, as presently claimed by Applicant..
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792